Citation Nr: 1638840	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-41 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for tinea versicolor.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran served on active duty from March 1986 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of October 2008.  The appeal was remanded by the Board in December 2012 and again in August 2015.  

The issue of entitlement to a TDIU rating, which has been raised by the record, and, as such, is part of the increased rating appeal, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service-connected tinea versicolor is manifested, during flare-ups, of affecting at least 5 percent, but less than 20 percent of the entire body or exposed areas.

2.  The Veteran has been treated with clotrimazole cream, a topical anti-fungal medication that is not a corticosteroid or other immunosuppressive drug, or like or similar to such drugs.  


CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating, but no higher, for service-connected tinea versicolor have been met, and the diagnostic code is changed.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code 7820-7806 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The duty to notify has been met.  See September 2008 and August 2009 VCAA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Service treatment records have been obtained.  VA treatment records and all other post-service treatment records adequately identified by the Veteran were obtained.  Records were obtained from Social Security Administration (SSA).  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant SSA records).

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  The Veteran underwent VA examinations in September 2008, January 2013, and September 2015, and a medical opinion was obtained in September 2015.  Collectively, the reports contain sufficient information to address the medical questions at issue in this decision, and are considered adequate for decisional purposes, when considered together and with the other evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the September 2015 examination and opinion also substantially complies with the August 2015 remand development orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

Hence, all necessary notification and development has been accomplished, and no further notice or assistance is required to fulfill VA's obligations concerning the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Service treatment records show that in August 1988, the Veteran had a macular rash with excoriation on the shoulders in a macular pattern.  The assessment was tinea versicolor, and he was treated with Lotrimin.  After service, a VA examination in September 1990, revealed multiple circumscribed gray plaques on the left shoulder and over the left side of the back.  The pertinent diagnosis was tinea versicolor.  In an October 1990 rating decision, service connection was granted for "tinea versicolor, left shoulder, left side of back," rated noncompensably disabling, under Diagnostic Code 7819-7806.  

In August 2008, the Veteran filed a claim for an increased evaluation, stating that his skin condition had worsened.  If the disability has undergone varying and distinct levels of severity throughout the pendency of the claim, staged ratings may be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran was afforded a VA examination in September 2008.  He stated that he had a recurrent eruption on the trunk and face since 1989 that resolved with appropriate treatment.  He reported that the condition was cosmetically bothersome, and felt that it may be detrimental in any success to get a good job.  He used topical clotrimazole 1% cream nearly constantly.  Examination revealed some discolored patches on the left cheek.  Fluorescence testing was negative, and the examiner stated that therefore, the condition seemed non-active, but this may be due to his treatment with clotrimazole.  The examiner concluded that the evidence was suggestive of tinea versicolor which had adequately responded to topical antifungal creams.  

In September 2009, the Veteran submitted a notice of disagreement, stating that his condition had not healed despite the application of clotrimazole to the affected area, and that currently his back and lower extremities were also affected.  In his October 2010 substantive appeal, he stated that more than 5 percent of his face was affected by his skin condition.  

Accordingly, the Veteran was provided another VA skin examination in January 2013.  At that time, the examiner reported a diagnosis of tinea versicolor.  The Veteran reported that he experienced flare-ups, especially in warm, humid weather, i.e., the summer, and that it was more noticeable after sun exposure.  On examination, there was tinea versicolor with multiple dark brown patches with sharp edges with scaling on the upper chest, with no scarring or disfigurement of head, face, or neck.  The symptoms were present on less than 5 percent of the total body, and on less than 5 percent of the exposed areas.  

The examiner commented that the examination was not being conducted during a period of flare-up.  The Veteran states during a flare-up, he would have dark reddish patches on back underarms, upper arms, chest and neck.  He reported that patches on his face and upper arms had adequately responded to topical antifungal creams.  He did not have any systemic manifestations, or debilitating or non-debilitating episodes.  He had been treated with clotrimazole 6 weeks or more during past 6 months.  He had not been treated with corticosteroids or immunosuppressives.  

Because the January 2013 examination was not conducted during a period of flare-up, VA obtained another examination, this one to be conducted during a period of flare-up, if possible.  It was performed on September 21, 2015, which the examiner noted was "still technically summer."  The examiner reported diagnoses of eczema and tinea versicolor.  However, the examiner stated that the Veteran did not have any signs of tinea versicolor on examination.  

The examiner found that the examination was not consistent with the Veteran's statements.  The reasons given were, in essence, that the Veteran, on examination, had no signs of tinea versicolor, and that had not been professionally treated in more than 2 years, by his own admission, and more than 6 per review of his chart.  The examiner stated that it appeared that the initial diagnosis was in error, or had resolved completely with his treatment. 

The examiner emphasized that the Veteran had no signs of any degree of tinea versicolor lesions, active or resolving.  The Veteran had a very mild degree of eczema on his scalp, which was not disfiguring in any manner.  The Veteran's current medical record demonstrated a diagnosis of eczema, treated with Lubriderm [an over-the-counter moisturizer], but no active diagnosis of tinea versicolor.  A review of the Veteran's record did not demonstrate any topical treatment for a fungal skin infection since he had been prescribed clotrimazole cream in 2009.  

The examiner noted the Veteran's report that flares were worse in the summer, and that it was fairly clear at this time.  The examiner concluded that the fact that the Veteran currently had absolutely no signs of any type of the claimed condition, the fact that he has not had any topical steroid or antifungal medication prescribed in greater than 6 years, and that the examination was being completed in the summer, when he reportedly had flares, it was assumed that the Veteran's statements were incorrect.  The examiner also felt that the Veteran may misunderstand the distinction between his mild eczema and his previous diagnosis of tinea versicolor.  

At the time that service connection was granted, in 1990, the Veteran's condition was rated under Diagnostic Code 7819, which pertained to "benign new growths of the skin."  The rating schedule provided for conditions in that Diagnostic Code 7819 to be rated as eczema (Diagnostic Code 7806), unless otherwise provided.  See 38 C.F.R. § 4.118 (1990).  

However, the rating schedule pertaining to skin disabilities was revised effective in August 2002.  For Diagnostic Code 7819 (now called "benign skin neoplasms"), the condition was to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801-7805), or impairment of function.  Notably, a rating based on the Diagnostic Code for eczema was no longer provided.  However, Diagnostic Code 7820 was added as a new Diagnostic Code, for "infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal and parasitic diseases)."  Conditions included in Diagnostic Code 7820 are to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801-7805), or dermatitis (DC 7806), depending upon the predominant disability.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The examinations are unanimous in reporting that the Veteran did not have any scarring or disfigurement resulting from his skin condition.  It is thereby more appropriate to rate the condition under a diagnostic code which includes rating on the basis of the extent of skin manifestations, and accounts for fluctuations.  Moreover, while the tinea versicolor is a fungal condition, which may not be the correct diagnosis for the Veteran's skin condition, an umbrella term that includes fungal conditions, and provides for rating based on dermatitis or eczema, is more applicable.  

Therefore, the Board finds that the underlying Diagnostic Code should be changed to Diagnostic Code 7820.  In this regard, the inclusion under Diagnostic Code 7819 apparently caused some confusion to the examiner in September 2008, who pointed out more than once that the Veteran did not have any benign skin neoplasms.  Since Diagnostic Code 7806 (dermatitis or eczema) provides for the condition to be rated based on the extent to which the skin is involved or on the required treatment, the Board finds that Diagnostic Code 7820 is the most appropriate Diagnostic Code in this case.  

Although additional revisions were made to the rating criteria for evaluating skin disabilities, effective October 23, 2008, the revisions, related to scars, do not affect the criteria for rating dermatitis under Diagnostic Code 7806 in this case where there is no disfigurement or scarring shown.  See 38 C.F.R. § 4.118 (2015).

Dermatitis is rated 0 percent when less than 5 percent of the entire body or of exposed areas is affected, and no more than topical therapy is required during the past 12 month period.  A 10 percent rating is assigned when at least 5 percent but less than 20 percent of the entire body or of exposed areas is affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12 month period.  A 30 percent rating is assigned when 20 to 40 percent of the entire body or of exposed areas is affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constantly, during the past 12 month period.  The highest rating of 60 percent is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a twelve month period.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

Although the most recent examiner did not find any tinea versicolor to be present, the records of a skin condition in service, as well as on the VA examination shortly after service, although diagnosing tinea versicolor, did not reflect any specific tests for a fungal condition.  The VA examination in 2008 revealed negative fluorescence testing.  Therefore, while agreeing with the September 2015 examiner that the skin condition cannot be definitively identified as tinea versicolor, the Board concludes that, as a result, all skin manifestations reported during the appeal period must be considered as part of the service-connected disability picture, as they cannot be differentiated from the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The examiner in January 2013 found skin symptoms to be present on the upper chest, which covered less than 5 percent of the total body and exposed areas.  That was not during a flare-up, and the Veteran reported at that time that during flare-ups, he experienced dark reddish patches on the back, underarms, upper arms, chest and neck.  Symptoms in all of these areas have not been observed to be present at the same time even once during the pendency of the claim.    
 
In this regard, although symptoms of this severity have not been shown on the examinations, including those conducted in September, which, given the Veteran's residence in Florida, may be considered to be summer, the Veteran did not state that his condition was in a flare-up at all times during the summer.  He simply stated it was subject to flare-ups, which tended to be worse during the summer.  Thus, resolving all doubt in his favor, the Board finds that the evidence condition more closely approximates a condition that affects between 5 percent and 20 percent of his body.  A 10 percent rating is warranted.

A rating higher than 10 percent is not warranted.  The evidence does not indicate that 20 percent or more of the entire body or of exposed areas is affected, or that he required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during any 12 month period.  In this regard, the only medication shown to be prescribed is clotrimazole, which is an antifungal medication.  

The topical antifungal cream that the Veteran uses is not a corticosteroid or immunosuppressive drug.  Moreover, the topical antifungal cream clotrimazole is not like or similar to a corticosteroid or immunosuppressive drug.  See Warren v. McDonald, No. 13-3161 (U.S. Vet. App. May 10, 2016), (under Diagnostic Code 7806, "[c]ompensation is available for all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs.")  In that decision, the Court relied on the VA Adjudication Procedure Manual (M21-1), for the definition of "systemic therapy," as "any oral or parenteral medication(s) prescribed by a medical professional to treat the underlying skin disorder."  Id. at n.2.  

Medical dictionaries have defined "systemic" therapy as pertaining to or affecting the body as a whole.  See, e.g., Dorland's Illustrated Medical Dictionary 1848 (30th ed. 2003).  A corticosteroid is "any of the 21-carbon steroids elaborated by the adrenal cortex . . . in response to corticotropin released by the pituitary gland or to angiotensin."  Id., at 425.  Corticosteroids "are used clinically for hormonal replacement therapy, for suppression of ACTH secretion by the anterior pituitary, as antineoplastic, antiallergic, and anti-inflammatory agents, and to suppress immune responses."  Id.  An immunosuppressive or immunosuppressant agent is "an agent capable of suppressing immune responses."  Id., at 915.  Clotrimazole is a "broad-spectrum antifungal agent."  Id., at 379.  An antifungal medication is "an agent that is destructive to fungi."  Id., at 102.  

In other words, the antifungal creams are used to treat the fungal infection itself, while the drugs mentioned in Diagnostic Code 7806 act on the body systemic responses to, e.g., the infection.  For example; there exists a topical cream that includes both clotrimazole, to treat the fungal infection, and betamethasone, a corticosteroid used to treat the body's response to the fungal infection, i.e., the inflammation.  The evidence does not show that the Veteran was prescribed such a medication, however.  The topical antifungal cream is used to treat the infection itself, on the affected area of the skin, and does not treat the body as a whole.  Despite the fact that the list of systemic therapies included in Diagnostic Code 7806 is not exhaustive, topical antifungal cream is not "like or similar to corticosteroids or other immunosuppressive drugs like or similar to corticosteroids or other immunosuppressive drugs."  

The Board notes that at one point in the September 2015 report, the examiner stated that the Veteran had not had "any topical steroid or antifungal medication prescribed in greater than 6 years."  However, this statement was used to support his overall conclusion regarding the mild nature of the Veteran's condition.  He did not state that the Veteran had ever been treated with a topical steroid; his observations regarding what the Veteran was actually treated with were limited to clotrimazole cream.  Likewise, the medical evidence does not indicate that he has been treated with corticosteroids, other immunosuppressives, or like or similar drugs.  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The standard for marked interference with employment required for an extraschedular evaluation is less than the standard for a TDIU rating.  Id.

Under Thun, there is a three-step analysis in determining whether referral for extraschedular consideration is appropriate.  The initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Here, higher ratings are provided for the Veteran's skin disability, but, as discussed, his condition does not more closely approximate the criteria for a higher rating.  Moreover, the criteria reasonably describe his disability level and symptomatology.  Therefore, the schedular criteria are adequate, and the Board need only address whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Accordingly, for the foregoing reasons, the Board finds that the Veteran is entitled to a rating of 10 percent, but no higher, for his service-connected skin condition, characterized as tinea versicolor.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A 10 percent rating, but no higher, for tinea versicolor is granted.


REMAND

The veteran reports that he felt that he has not been working because the skin condition affects his appearance such that he has not been able to get work.  Even when he was able to work, he feels that his appearance prevented him from obtaining employment commensurate with his education level.  This raises the issue of entitlement to a TDIU rating.  Where raised, a TDIU claim is considered to be part of the appeal in a higher rating case.  Rice v. Shinseki, 22 Vet. App. 447 (2010). 

Here, the Veteran's only service-connected disability is his tinea versicolor, now assigned a 10 percent rating.  Therefore, he does not currently meet the percentage criteria for a schedular TDIU rating. 38 C.F.R. § 4.16 (a) (2015).  Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  Appropriate cases must be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet.App. 1 (2001).  Thus, the RO must consider whether referral for extraschedular consideration is warranted.




Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter satisfying the statutory and regulatory duty to notify provisions with respect to the claim of entitlement to TDIU.  Such should include providing him with  VA Form 21-8940, for him to complete, with instructions to return the form to the RO.  

2.  After assuring compliance with the above development, the RO should review the issue of entitlement to a TDIU rating, in light of all evidence of record. If applicable, the RO should consider whether referral for an extraschedular TDIU rating is warranted.  If the decision is less than a full grant of the benefits sought, the Veteran and his representative should be provided with a supplemental statement of the case, which includes the law and regulations pertaining to a TDIU rating, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


